Citation Nr: 1625572	
Decision Date: 06/27/16    Archive Date: 07/11/16

DOCKET NO.  10-49 513	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUE

Entitlement to an initial compensable rating for bilateral sensorineural hearing loss.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Ivey-Crickenberger, Associate Counsel 


INTRODUCTION

The Veteran served on active duty in the United States Navy from March 1960 to January 1964. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.  The Board remanded the claim for additional development in March 2014.

The Veteran was afforded a videoconference hearing before a Veterans Law Judge (VLJ) in July 2012.  The hearing transcript is associated with the record.  

The law requires that the Veterans Law Judge who conducts a hearing on an appeal must participate in any decision made on that appeal.  38 U.S.C.A. § 7107(c) (West 2014); 38 C.F.R. § 20.707 (2015).  In April 2016, the Board sent a letter to the Veteran, which explained that the Veterans Law Judge who presided over his hearing was no longer available to participate in the appeal and offered the Veteran a hearing before a different Veterans Law Judge; otherwise, the case would be reassigned.  The letter noted that if the Veteran did not respond within 30 days, the Board would assume that he did not want another hearing and proceed with the adjudication of the matter on appeal.  No response from the Veteran has been received to date, and his representative's Informal Hearing Brief dated May 2016 does not reflect a desire to have another Board hearing.  Thus, the Board will proceed with the matter on appeal.


FINDING OF FACT

Bilateral hearing loss has been manifested by no worse than Level I hearing impairment in each ear.



CONCLUSION OF LAW

The criteria for an initial compensable rating for bilateral hearing loss are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §4.85, Diagnostic Code 6100 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Laws and Regulations - Hearing Loss

Disability ratings are based on the average impairment of earning capacity established in the Schedule for Rating Disabilities.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.

The Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings." Fenderson v. West, 12 Vet. App. 119, 126-27 (1999).

In cases for which the evaluation of hearing loss is at issue, ratings range from non-compensable to 100 percent based on organic impairment of hearing acuity as measured by the results of controlled speech discrimination tests (Maryland CNC) together with the average hearing threshold level measured by puretone audiometry tests in the frequencies of 1000, 2000, 3000, and 4000 cycles per second (Hertz).  To evaluate the degree of disability from service-connected defective hearing, the schedule establishes 11 auditory hearing acuity levels designated from Level I for essentially normal hearing acuity through Level XI for profound deafness.  38 C.F.R. § 4.85, Tables VI and VII, Diagnostic Code 6100.  Disability ratings for hearing loss are derived from a mechanical application of the rating schedule to the numeric designations resulting from audiometric testing.  See Lendenmann v. Principi, 3 Vet. App. 345 (1992). 

An exceptional pattern of hearing impairment occurs when the puretone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) is
55 decibels or more.  In that situation, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIA, whichever results in the higher numeral.  38 C.F.R. § 4.86(a).  Further, when the average puretone threshold is 30 decibels or less at 1000 Hertz, and 70 decibels or more at 2000 Hertz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIA, whichever results in the higher numeral.  That numeral will then be elevated to the next higher Roman numeral.  When only one ear is service connected, the nonservice-connected ear is given Level I hearing loss.  38 C.F.R. § 4.86(b). 

Table VIa, "Numeric Designation of Hearing Impairment Based Only on Puretone Threshold Average," is used to determine a Roman numeral designation (I through XI) for hearing impairment based only on the puretone threshold average.  Table VIa will be used when the examiner certifies that use of the speech discrimination test is not appropriate because of language difficulties, inconsistent speech discrimination scores, etc., or when indicated under the provisions of Section 4.86.  38 C.F.R. § 4.85(c).

Analysis - Hearing Loss

The Veteran contends that his hearing loss is more severe than has been acknowledged by VA and VA audiology examinations.  See, e.g., December 2010 substantive appeal.  

The first audiogram of record was submitted by the Veteran in 2009.  It was conducted by an unnamed private audiologist and is undated.  The approximate results of the hearing test are below: 




HERTZ
?

1000
2000
3000
4000
Avg
%
RIGHT
15
20
65
70
42.50
92
LEFT
15
25
70
70
45
88

The Board notes that the test used to arrive at the speech recognition score is not identified.  Therefore, it is not clear that the Maryland CNC test was used.  Clarification in this regard is not necessary, because if the Maryland CNC test was not employed, the results of the examination could not be considered, and if the test was employed, the above-cited findings correspond with a noncompensable rating utilizing Tables VI and VII in 38 C.F.R. § 4.85. 

In June 2009, the Veteran received a VA audiology examination; the results are noted in the table below:


HERTZ
CNC

1000
2000
3000
4000
Avg
%
RIGHT
10
20
70
70
42.50
96
LEFT
10
10
55
60
33.75
96

These findings correspond with Level I hearing loss in each ear, which correlates with a noncompensable rating.  The examiner did not document the impact of the hearing loss on the Veteran's occupational functioning and daily activities. 

A January 2010 VA audiology treatment note reflects the Veteran had "excellent" word recognition ability.  His hearing was noted as within normal limits through 2000 hertz with moderately severe sensorineural hearing loss at 3000, 4000 and 6000 hertz. 

The Veteran submitted a private audiogram dated August 2010 from Hattiesburg ENT.  However, because the provider utilized the C.I.D. Auditory Test W-22 (see December 2010 letter from Hattiesburg ENT), the results are not valid for rating purposes.  See 38 C.F.R. § 4.85(a).  

The Veteran received another VA audiology examination in November 2010; the results are noted in the table below: 


HERTZ
CNC

1000
2000
3000
4000
Avg
%
RIGHT
5
20
65
70
40
94
LEFT
20
20
60
65
41.25
94

These findings correspond with Level I hearing loss in each ear, which correlates with a noncompensable rating.  The provider noted that the Veteran's chief problem was understanding words due to hearing loss.  Martinak v. Nicholson, 21 Vet. App. 447 (2007).

The Veteran received another VA audiology examination in March 2012; the results are noted in the table below: 


HERTZ
CNC

1000
2000
3000
4000
Avg
%
RIGHT
0
10
65
65
35
96
LEFT
10
15
60
65
38
94

These findings correspond with Level I hearing loss in each ear, which correlates with a noncompensable rating.  The Veteran reported that he had to ask people what they said and to repeat it, frequently.  Id.

An August 2013 VA treatment note reflects the Veteran had an audiology reevaluation.  The Veteran reported no changes in hearing since the 2012 audiological testing.  The provider noted no significant changes in hearing thresholds or word recognition from the March 2012 VA examination.  Word recognition was 100 percent bilaterally at the 75 dBHL.

The Veteran received yet another VA audiology examination in May 2014; the results are noted in the table below: 


HERTZ
CNC

1000
2000
3000
4000
Avg
%
RIGHT
0
20
70
70
40
96
LEFT
15
20
65
70
43
92

These findings correspond with Level I hearing loss in each ear, which correlates with a noncompensable rating.  The Veteran reported that loud ambient noise affected his ability to understand words and that higher pitched and some female voices were sometimes hard to understand.  Id.

Other pertinent evidence of record includes numerous lay statements from the Veteran and others.   

The Veteran's daughter D.C. sent in a letter dated September 2010 stating that the Veteran had general hearing difficulties but also had greater difficulties conversing with certain people.  D.C. stated that it was nearly impossible for her to talk with the Veteran on the telephone because he could not understand her.  When they spoke in person, D.C. stated that she needed to touch him and have him face her in order for them to effectively converse.  Even under the best circumstances, D.C. stated that she often had to repeat herself several times.  She also noted that the Veteran had trouble hearing all conversations when there was background noise; she stated that this was quite frustrating to the Veteran. 

The Veteran's daughter S.W. sent in a letter dated September 2010 stating that the Veteran had trouble hearing her, especially with background noises.  She stated that he kept the volume on the television very loud and he became easily frustrated when trying to understand what people were saying.

Another letter, dated September 2010, was received from the Veteran's wife.  She stated that the Veteran often did not understand her and she had to repeat herself frequently.  This was especially true if there was background noise, such as when traveling in a vehicle or at a restaurant.   She also stated that the Veteran had trouble hearing and understanding on the telephone; she related a story in which the Veteran made an appointment for her and misheard the date, which resulted in her missing the appointment.  She also stated that the Veteran's had more trouble understanding women than men and that he became very frustrated at not being able to communicate effectively sometimes. 

In a statement from the Veteran received September 2010, the Veteran asserted that his hearing loss negatively impacted his activities of daily living.  

In a statement dated December 2010, the Veteran stated that the felt the testing used by his private audiologist was more in depth than the VA audiology examinations.  In another statement from the Veteran dated August 2014, the Veteran discussed the reasons why he felt the August 2010 audiology examination from Hattiesburg ENT was more accurate.  He noted that the procedures at the private provider and the VA were essentially the same except for the speech recognition test.  The Veteran noted that the VA test was performed with a recording of a male voice using precise enunciation of the words.  The test performed at the private provider's office was performed using a live female voice.  He noted that the results of the two procedures were very different and he stated that he felt the private test more accurately reflected the degree of difficulty he had with his hearing.  The Veteran reiterated that he had more difficulty understanding female voices and more trouble with hearing with background noise.  He noted that he had difficulty understanding telephone conversations.  He stated that there were some television programs that he had stopped watching because he could no longer understand what was being said.  The Veteran further stated that he often had to ask people to repeat themselves; he had trouble understanding in-person conversation unless the person is speaking directly to him, and this was both embarrassing and frustrating.  Lastly, the Veteran stated that he did not fully understand and participate in conversations any more.  The Veteran made similar statements in his February 2010 notice of disagreement and December 2010 substantive appeal. 

Taking into account the evidence set out above, the Board finds that the preponderance of the evidence weighs against the assignment of a compensable disability rating for bilateral hearing loss at any time during the pendency of the Veteran's appeal.  The VA examinations were conducted in accordance with 38 C.F.R. § 4.85(a), and are highly probative.  The audiometric findings May 2014, when applied to the above-cited rating criteria, show no more than a combination of Level I hearing acuity in each ear.  The Board also observes that the Veteran does not meet the criteria for an exceptional pattern of hearing impairment in either ear as contemplated by 38 C.F.R. § 4.86.  Such results correspond to the assignment of a zero percent disability rating under 38 C.F.R. § 4.85, Tables VI and VII. 

The Board acknowledges the lay statements submitted by the Veteran and others on his behalf.  It is clear that the Veteran's hearing loss is frustrating and embarrassing and has some impact on his quality of life.  The Veteran is competent, as a layperson, to report on that as to which he has personal knowledge, such as difficulty hearing.  His daughters and wife are competent, as laypersons, to report what they have observed in relation to the Veteran's hearing difficulties.  Nevertheless, as laypersons, they are not competent to establish the level of his hearing disability.  As noted above, the rating of hearing loss disability involves the mechanical application of the rating schedule to findings of controlled audiometry, which here results in a noncompensable rating.  See Lendenmann, 3 Vet. App. at 349.

Based on the evidence of record, the Board finds that the Veteran is not entitled to a compensable rating for his bilateral hearing loss.  None of the VA audiology examinations highlighted above reveal audiological evaluations that would warrant a compensable rating.  Thus, there is no reasonable doubt to be resolved.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).


ORDER

An initial compensable rating for bilateral sensorineural hearing loss is denied.



____________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


